DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language and lack of antecedent basis issues as underlined below.  In contrast, Claims 11, 18, and their respective dependent claims are drafted in an expected conventional format that includes clearly defined preamble (“A method for…”), transitional statement (“the method comprising:”), and claim body reciting process/method steps (“using….detecting….analyzing”).
For Example, Claim 1 recites: A method for determining the (a) state of a torsional vibration damper of a vehicle, with which a (the) state is detected by detecting structure-borne sound waves, wherein the structure-borne sound waves are analyzed according to the (an) operating point (of the vehicle) using an image of the structure-borne sound  (waves) that is (are) acquired while the vehicle is being driven.
The claim is drafted as a Preamble and fails to clearly set forth specific steps of the method.  Therefore it is unclear which limitations are directed towards mere statements of purpose or intended use, and which limitations may be reasonably construed as being directed towards required method/process steps.  (See MPEP2111.02(II)).
Additionally, Claim 1 recites “wherein the structure-borne sound waves are analyzed according to the operating point using an image of the structure-borne sound that is acquired while the vehicle is being driven.”.  MPEP2173.05(q) states “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”.  In this instance, structure-borne sound waves are analyzed…using an image of the structure-borne sound.  However, the claim fails to set forth any steps involved in the process of analyzing the structure-borne sound waves using an image of said structure-borne sound waves.  As a result the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 2-10 fail to resolve the deficiencies of Claim 1 as indicated above.  
Claim 3 recites “the structure-borne sound of an acoustic sensor”, but Claim 1 recites “the structure-borne sound waves”.  Consistent claim terminology should be used to avoid confusion.  
Claims 4-5 are dependent on Claim 3, and each recite “is used as a sensor that is present in the vehicle”.  However, Claim 3 recites “of an acoustic sensor”.  Consistent claim terminology should be maintained to avoid confusion.  Therefore, Claims 4-5 should be amended to recite “is used as the acoustic sensor that is present in the vehicle”, or dependency adjusted in order to avoid confusion as to the intended claim scope.
Claim 7 recites “an amplitude of a sensor signal of the sensor”, there is a lack of antecedent basis for the claimed sensor.
Claim 8 recites “is used as the analysis method.”.  MPEP2173.05(q) states “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”.  In this instance, structure-borne sound waves are analyzed…using an image of the structure-borne sound.  However, the claim fails to set forth any steps involved in the process of analyzing the structure-borne sound waves using the claimed analysis.  As a result the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 10 recites: “wherein an analysis method for determining the state of the torsional damper…”.  However, Claim 1 recites “wherein the structure-borne sound waves are analyzed…”.  It is unclear whether the Claim 10 analysis method is the same or different than the analysis recited in Claim 1.
Appropriate amendment and/or clarification of the above referenced issues is required.
 

Claims 11-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are replete with indefinite language and lack of antecedent basis issues as underlined below.  Claim 11 recites: A method for determining the (a) state of a torsional vibration damper of a vehicle, the method comprising: using a sensor to detect knock of a gasoline powered engine; while the vehicle is being driven at a predetermined operating point, detecting structure- borne sound waves using the sensor; analyzing an image of the structure-borne sound (waves) to diagnose a failure state of the torsional vibration damper.
MPEP2173.05(q) states “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”.  In this instance, using a sensor to detect knock and using the sensor to detect structure-borne sound waves.  However, the claim fails to set forth any steps involved in the process of using said sensor.  As a result the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 12-17 fail to resolve the deficiencies of Claim 11 as indicated above and have additional errors as indicated below.
Claim 12 recites: wherein analyzing an image of the structure born sound (waves) comprises analyzing an amplitude of a  (the) sensor signal at a specified frequency.
Claim 13 recites: wherein analyzing an image of the structure born sound (waves) comprises performing a frequency modulation analysis.
Claim 14 recites: wherein analyzing an image of the structure born sound (waves) comprises performing a sideband analysis.

Claims 18-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 18 recites: A method for determining the state of a torsional vibration damper of a vehicle, the method comprising: using a sensor to an injection amount of a diesel engine; while the vehicle is being driven at a predetermined operating point, detecting structure- borne sound waves using the sensor; analyzing an image of the structure-borne sound to diagnose a failure state of the torsional vibration damper.
MPEP2173.05(q) states “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”.  In this instance, using a sensor to an injection amount of a diesel engine.  However, the claim fails to set forth any steps involved in the process of using said sensor.  As a result the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Additionally it is unclear the purpose of the sensor which renders the claim scope indefinite.
Claims 19-20 fail to resolve the deficiencies of Claim 18.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-10, the claimed invention is directed towards an abstract idea comprising mere data gathering (detecting structure-borne sound waves) and a mental process/organizing human activity (analyzing an image representative of said sound waves) without significantly more. 
Claim 1 recites: “A method for determining the state of a torsional vibration damper of a vehicle, with which a state is detected by detecting structure-borne sound waves, wherein the structure-borne sound waves are analyzed according to the operating point using an image of the structure-borne sound that is acquired while the vehicle is being driven.”  Therefore the claim is directed to a statutory category (a process, Step 1) however, the claimed subject matter is directed towards a judicial exception (an abstract idea, Step 2A) comprising a mental process/organizing human activity (analyzing an image representative of said sound waves) without significantly more. This judicial exception is not integrated into a practical application (Step 2A) because A: The remaining limitations fail to apply the judicial exception with, or by use of, a particular machine (e.g. no special purpose computer is disclosed/claimed for executing the abstract idea, leading to the determination that the method is reasonably construed as a human (e.g. auto mechanic) mental process of analyzing an image of sound waves to determine possible operational states (normal vs malfunctioning) of parts/components on vehicles; and B: The remaining limitations merely link the use of the judicial exception (abstract idea of detecting/analyzing non-specific structure-borne sound waves) to an intended field of use (torsional dampers installed in vehicles).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because A: “wherein the structure-borne sound waves are analyzed according to the operating point using an image of the structure-borne sound that is acquired while the vehicle is being driven” (i.e. acquiring and analyzing structure-borne sounds while a vehicle is being driven) does not represent a specific limitation other than what is well-understood, routine, conventional activity in the field of vehicle control/diagnostics, and B: the claim limitations (detecting structure-borne sound waves) are directed toward mere data gathering (MPEP2106.05(g) “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” And “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”) which amounts to adding insignificant extra-solution activity (gathering sound data) to the judicial exception (analyzing an image of the sound data to determine a state of a torsional vibration damper).
Claims 2-3 further recites in-part “for determining the state of the torsional vibration damper the image of the structure-borne sound…is analyzed”.  Claims 2-3 fail to include additional limitations adequate to resolve the deficiencies of Claim 1 as indicated above.  The limitations of Claim 2-3 are further directed towards a mental process/organizing human activity (analyzing an image representative of said sound waves) without significantly more.

Claims 4-5 recite: wherein a knock sensor that is disposed on a gasoline engine is used as a sensor that is present in the vehicle and  wherein an injection amount determining sensor of a diesel engine is used as a sensor that is present in the vehicle.  However, acquiring structure-borne sounds on vehicles using knock sensors (note: adjusting engine operational parameters, including  but not limited to fuel injection amount, responsive to detection of knock is well-understood, routine, and conventional activity) does not represent a specific limitation other than what is well-understood, routine, conventional activity in the field of vehicle control/diagnostics.

Claim 6 recites: wherein a method of analyzing the image of the structure-borne sound is determined depending on the operating point of the vehicle, which is further directed towards a mental process/organizing human activity (method of analyzing an image representative of said sound waves) without significantly more and therefore fails to resolve the deficiencies of Claim 1 as indicated above.

Claims 7-9 recite: wherein as the analysis method an amplitude of a sensor signal of the sensor is analyzed at a specified frequency And wherein a frequency modulation analysis or a sideband analysis is used as the analysis method and wherein a wear state of the torsional vibration damper is concluded if a parameter to be analyzed exceeds a parameter threshold value which represent limitations further directed towards a mental process/organizing human activity (method of analyzing an image representative of said sound waves) without significantly more and therefore fail(s) to resolve the deficiencies of Claim 1 as indicated above.
Claim 10 recites: wherein an analysis method for determining the state of the torsional vibration damper is integrated within an existing engine sensing arrangement analysis method (i.e. acquiring and analyzing structure-borne sounds onboard a vehicle while other engine control methods are executed in tandem/parallel) does not represent a specific limitation other than what is well-understood, routine, conventional activity in the field of vehicle control/diagnostics.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, and 9-10 rejected under 35 U.S.C. 102a2 as being anticipated by Zahdeh et al. (U.S. 2016/0370255A1) in view of Yun et al. (U.S. 2016/0153520A1); wherein Yun is cited to: A: Explain the meaning of a term (i.e. dual mass flywheel) used in the primary reference and B: Show that a characteristic not explicitly disclosed (i.e. dual mass flywheels act as torsional vibration dampers) is inherent. (See MPEP2131.01).
Regarding Claim 1, Zahdeh teaches: A method (See Fig. 3, and Title: “System and Method for detecting engine events with an acoustic sensor”) for determining a state of a dual mass flywheel (Fig. 1-2, item 54; ¶0025 “The flywheel 54 may be a dual-mass flywheel.”; See below explanation that within the art, a dual mass flywheel is considered to be a device that performs torsional vibration damping) of a vehicle (¶0008; “FIG. 1 is a schematic plan view of a portion of a vehicle including an engine assembly and a system for detecting engine events”) , with which the state is detected by detecting structure-borne sound waves (¶0046; “In block 210, the controller 72 receives the sensor signal from the acoustic emission sensor 15.”), wherein the structure-borne sound waves are analyzed according to an operating point of the vehicle using an image (¶0011; “FIG. 4+ is a plot of frequency in kilohertz (kHz) versus engine crank angle in degrees for a signal of the acoustic emission sensor of FIG. 1 as collected over an engine cycle of the engine assembly of FIG. 1 with the value of the power spectral density in decibels (dB) per unit of frequency (Hz) of each frequency indicated by shading.”) of the structure-borne sound waves that are acquired while the vehicle is being driven (Fig. 3, and ¶0051; “Thus, by utilizing an acoustic emission sensor and analyzing the signal from the sensor is as disclosed herein, the engine assembly 11 can be monitored and controlled to operate according to preferred, predetermined operating parameters. The monitoring and controlling can occur during operation of the vehicle 10 while it is being driven (onboard diagnostics), and/or can occur during diagnostic testing of the engine assembly 11 in a lab or repair setting.”)
Zahdeh further teaches: “the acoustic emission sensor 15 could be mounted at position P2 (at or near a fuel injector 80) to detect a start or an end of fuel injection, at position P3 (at or near the inlet valve 24), at position P4 (at or near the outlet valve 26) to detect a start or an end of engine valve actuation or valve train instability, at position P5 (at or near a cam phaser 70A) to detect actuation of a two-step cam or a shift of the cam phaser 70A, at position P6 to detect an air/fuel ratio imbalance or a misfire, at position P7 (at or near a fuel rail 82) to detect fuel rail dynamics, or at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54. The acoustic emission sensor 15 could be mounted in many other locations on the engine assembly and could be used to detect many other engine events not listed here. The acoustic emission sensor 15 is capable of detecting high frequency emissions, such as but not limited to emissions with frequency components greater than or equal to 30 kHz. Acoustic emissions in this high frequency range are distinct from acoustic emissions of normal cylinder resonance, which are in the 5 to 15 kHz range. Thus, acoustic emissions in this high frequency range may be indicative of an unexpected engine event.” (¶0032).
Therefore Zahdeh explicitly teaches all the elements of Claim 1, including detecting the states of various engine components (incl. a dual mass flywheel) based on detected/analyzed acoustic sounds that are acquired while a vehicle on which the engine is installed, is driven.  Zahdeh does not explicitly teach that the disclosed dual-mass flywheel is a “torsional vibration damper”, as-claimed.
However, Yun discloses “The present disclosure relates to a dual mass flywheel (DMF) technology, and more particularly, to a method and device for protecting a DMF of a vehicle which enables an engine to start by applying a logic for preventing damage to the DMF.” (¶0002) and “The vibration and noise from a vehicle drive system cause the entire vehicle to vibrate as irregular variation of torque produced from an engine is transmitted to the drive system. To reduce the vibration and noise in the drive system, a DMF system is applied to minimize the variation of the torque produced from the engine that is transmitted to the drive system. More specifically, a flywheel is mounted between the engine and a transmission to avoid any torsional vibration from a crankshaft of the engine. Recently, application of the DMF, which has a wider damping range than a single mass flywheel, has been increased to improve damping noise, vibration, and harshness (NVH). The dual mass flywheel can be classified into a first flywheel and a second flywheel. The first flywheel is fixed to the crankshaft, and the second flywheel is connected to the transmission via a clutch. Accordingly, when torque from the crankshaft is transmitted to the first flywheel, a damping means is subjected to tension and compression due to the relative difference in rotational speed between the first flywheel and the second flywheel, thereby causing damping torsional vibration, etc. The dual mass flywheel may be damaged when there is a lack of gear shifting skills with manual gear cars, which may cause an abnormal noise like "click click" while the engine is idling and lead to operability problems, resulting in additional expenses incurred in replacing parts.” (¶0004-0007).  Therefore Yun establishes that a person of ordinary skill in the art at the time of applicant’s filing would consider a “dual mass flywheel” to be a specific/known device for advantageously damping torsional vibrations between the engine and the drivetrain, i.e. a “torsional vibration damper”.  As a result, the disclosed dual mass flywheel (Zahdeh) inherently provides “torsional vibration damping”.

Regarding Claim 2, Zahdeh further teaches: wherein for determining the state of the torsional vibration damper the image of the structure-borne sound of a sensor positioned at a distance from the torsional vibration damper is analyzed. (¶0032; “the acoustic emission sensor 15 could be mounted… at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event”)

Regarding Claim 3, Zahdeh further teaches: wherein the image  (¶0011; “FIG. 4+ is a plot of frequency in kilohertz (kHz) versus engine crank angle in degrees for a signal of the acoustic emission sensor of FIG. 1 as collected over an engine cycle of the engine assembly of FIG. 1 with the value of the power spectral density in decibels (dB) per unit of frequency (Hz) of each frequency indicated by shading.”) of the structure-borne sound of an acoustic sensor that is present in the vehicle is analyzed

Regarding Claim 6, Zahdeh further teaches: wherein a method of analyzing the image of the structure-borne sound is determined depending on the operating point of the vehicle. (¶0051; “Thus, by utilizing an acoustic emission sensor and analyzing the signal from the sensor is as disclosed herein, the engine assembly 11 can be monitored and controlled to operate according to preferred, predetermined operating parameters. The monitoring and controlling can occur during operation of the vehicle 10 while it is being driven (onboard diagnostics), and/or can occur during diagnostic testing of the engine assembly 11 in a lab or repair setting.”)

Regarding Claim 7, Zahdeh further teaches: wherein as the analysis method an amplitude (power value) of a sensor signal of the sensor is analyzed at a specified frequency (bandpass filter range; see at least ¶0048-0049; “Next, in block 222, the respective power value of the one or more frequency components within the band pass filter range is then determined….In block 224, the power value is then compared to the reference value associated with the baseline engine cycle to determine if the difference is greater than a predetermined difference. With reference to FIG. 7, for example, the plot 300 is the reference power value, and the plot 308 is the power value of the filtered frequency components of block 222. The difference between the power value determined in block 222 and the reference value determined in block 202 is determined.”).

Regarding Claim 9, Zahdeh further teaches: wherein a wear state (¶0022; “Abnormal engine events can produce acoustic emissions different than acoustic emissions typically produced under a normal (i.e., baseline) engine cycle.” And ¶0032 “The acoustic emission sensor 15 could be mounted…at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54”)  of the torsional vibration damper (dual mass flywheel, Fig. 1 54) is concluded if a parameter (¶0049, “the power value” of the acoustic signal of the component being monitored) to be analyzed exceeds a parameter threshold value (¶0049, the power value is compared to a reference power value (reference value indicating normal/optimal operation) and if the difference between the power value and the reference power value is greater than a predetermined amount then it is concluded that an “abnormal” event has occurred.).

Regarding Claim 10, Zahdeh further teaches: wherein an analysis method for determining the state of the torsional vibration damper is integrated within an existing engine sensing arrangement analysis method (¶0049 “The difference is compared to a predetermined threshold difference. If the difference is greater than the predetermined threshold difference, the method 200 then moves to block 226 and adjusts an operating parameter of an engine component that affects the engine event. For example, the controller 72 provides a control signal to adjust one or more of the engine components, such as the inlet valves 24, the outlet valves 26, the cam phaser 70A, the fuel injectors 80, the throttle 32, etc., depending on the specific engine event.”.  In other words, the diagnostic routine is integrated with an engine control routine to that adjusts an operating parameter of the engine responsive to the result(s) of the diagnostic routine(s).)




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zahdeh et al. (U.S. 2016/0370255A1) in view of Yun et al. (U.S. 2016/0153520A1) in further view of Torsten (EP1462777A1).
Regarding Claim 4, Zahdeh teaches all the elements of Claim 3 as indicated above and further teaches: wherein a knock (¶0032, acoustic emission sensor 15 may be configured to detect connecting rod bearing knock…”) sensor (¶0022; Fig. 1, “More specifically, the system 13 for detecting engine events includes the engine assembly 11 with an acoustic emission sensor 15 mounted on the engine assembly 11 in any of various locations as described herein. An acoustic emission sensor 15 may be a piezoelectric mechanism that provides an electrical sensor signal, typically a level or voltage, that is representative of the level of acoustic emissions within the detection range of the sensor. Acoustic emissions are a release of energy as indicated by elastic waves (i.e., movement) in a material due to a mechanical strain in the material. Abnormal engine events can produce acoustic emissions different than acoustic emissions typically produced under a normal (i.e., baseline) engine cycle.”)  that is disposed on an engine (Fig. 1, “engine assembly 11”) is used as a sensor that is present in the vehicle (Fig. 1, “vehicle 10”)
Zahdeh does not explicitly teach that the engine is a “gasoline” engine, in reference to the type of fuel that is combusted.
Torsten discloses “In the design of an internal combustion engine - such as a direct injection spark-ignition gasoline engine or, in particular, a diesel engine - the minimization of noise emissions plays an increasingly important role. The engine noise is typically caused by combustion noise and noise from the injector. A reliable and reproducible quantitative analysis of engine noise is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization. This goal is not achieved to a satisfactory extent by the previously known analysis methods for engine noise. In particular, no adequate description is known for the impulse-like components of the combustion noise that characterize the human auditory impression, especially in diesel engines ("knocking").” (¶0002)
Therefore Torsten teaches that reliable and reproducible detection and analysis of engine noise in engines configured to combust either gasoline or diesel fuels is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include wherein the method/apparatus is applied to an engine configured to combust “gasoline” fuel in order to be able to improve the design of both gasoline and diesel combustion engines in a targeted manner with regard to noise minimization.


Regarding Claim 5, Zahdeh teaches all the elements of Claim 3 as indicated above and further teaches: wherein an injection amount (¶0049; “For example, the controller 72 provides a control signal to adjust one or more of the engine components, such as the inlet valves 24, the outlet valves 26, the cam phaser 70A, the fuel injectors 80, the throttle 32, etc., depending on the specific engine event.”; and “at position P6 to detect an air/fuel ratio imbalance or a misfire” and “at position P2 (at or near a fuel injector 80) to detect a start or an end of fuel injection” ¶0032.  In other words, the acoustic sensor signal may be used to detect fuel amount control related events such as air/fuel ratio imbalance, misfiring cylinders, start/end of fuel injection, and responsive to such events the controller 72 is configured to provide an adjusted control signal to the engine component(s) that affect the event, e.g. adjusting fuel injection amount by adjusting air/fuel ratio and/or start/end timing of fuel injector operation.) determining sensor (¶0022; Fig. 1, “More specifically, the system 13 for detecting engine events includes the engine assembly 11 with an acoustic emission sensor 15 mounted on the engine assembly 11 in any of various locations as described herein. of a engine (Fig. 1, “engine assembly 11”) is used as a sensor that is present in the vehicle (Fig. 1, “vehicle 10”).
Zahdeh does not explicitly teach that the engine is a “diesel” engine, in reference to the type of fuel that is combusted.
Torsten discloses “In the design of an internal combustion engine - such as a direct injection spark-ignition gasoline engine or, in particular, a diesel engine - the minimization of noise emissions plays an increasingly important role. The engine noise is typically caused by combustion noise and noise from the injector. A reliable and reproducible quantitative analysis of engine noise is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization. This goal is not achieved to a satisfactory extent by the previously known analysis methods for engine noise. In particular, no adequate description is known for the impulse-like components of the combustion noise that characterize the human auditory impression, especially in diesel engines ("knocking").” (¶0002)
Therefore Torsten teaches that reliable and reproducible detection and analysis of engine noise in engines configured to combust either gasoline or diesel fuels is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include wherein the method/apparatus is applied to an engine configured to combust “diesel” fuel in order to be able to improve the design of both gasoline and diesel combustion engines in a targeted manner with regard to noise minimization.

Regarding Claim 8, Zahdeh further teaches analyzing an image of the structure borne sound but does not explicitly teach wherein analyzing an image of the structure born sound comprises performing a frequency modulation analysis.
Torsten teaches: analyzing an image of the structure born sound comprises performing a frequency modulation analysis (¶0007-0008; “In particular, the modulation frequency spectra allow impulse-like components of the engine noise to emerge strongly, so that these can be determined quantitatively and further processing steps--such as a cause analysis--become accessible.”) in order to “allow an objective
description of the perceived impulse component of the engine noise and thus also a prediction of the noise assessment by a customer….. to identify the main responsible components and the causes (sources and propagation paths) of the impulse-like noise components.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include analyzing an image of the structure born sound comprises performing a frequency modulation analysis in order to “allow an objective description of the perceived impulse component of the engine noise and thus also a prediction of the noise assessment by a customer….. to identify the main responsible components and the causes (sources and propagation paths) of the impulse-like noise components.”.

Regarding Claim 11, Zahdeh teaches: A method (See Fig. 3, and Title: “System and Method for detecting engine events with an acoustic sensor”) for determining the state of a dual mass flywheel (Fig. 1-2, item 54; ¶0025 “The flywheel 54 may be a dual-mass flywheel.”; See below explanation that within the art, a dual mass flywheel is considered to be a device that performs torsional vibration damping) of a vehicle (¶0008; “FIG. 1 is a schematic plan view of a portion of a vehicle including an engine assembly and a system for detecting engine events”), the method comprising: using a sensor (¶0046; “In block 210, the controller 72 receives the sensor signal from the acoustic emission sensor 15.”) to detect knock (¶0032, acoustic emission sensor 15 may be configured to detect connecting rod bearing knock…”) of a engine (Fig. 1, engine assembly 11); while the vehicle is being driven at a predetermined operating point (Fig. 3, and ¶0051; “Thus, by utilizing an acoustic emission sensor and analyzing the signal from the sensor is as disclosed herein, the engine assembly 11 can be monitored and controlled to operate according to preferred, predetermined operating parameters. The monitoring and controlling can occur during operation of the vehicle 10 while it is being driven (onboard diagnostics), and/or can occur during diagnostic testing of the engine assembly 11 in a lab or repair setting.”), detecting structure- borne sound waves using the sensor (Fig. 3, see at least block 210; ¶0046+); analyzing an image (¶0011; “FIG. 4+ is a plot of frequency in kilohertz (kHz) versus engine crank angle in degrees for a signal of the acoustic emission sensor of FIG. 1 as collected over an engine cycle of the engine assembly of FIG. 1 with the value of the power spectral density in decibels (dB) per unit of frequency (Hz) of each frequency indicated by shading.”) of the structure-borne sound to diagnose a failure state (¶0022; “Abnormal engine events can produce acoustic emissions different than acoustic emissions typically produced under a normal (i.e., baseline) engine cycle.” And ¶0032 “The acoustic emission sensor 15 could be mounted…at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54”)  of the dual mass flywheel (Fig. 1-2, item 54).
Zahdeh further teaches: “the acoustic emission sensor 15 could be mounted at position P2 (at or near a fuel injector 80) to detect a start or an end of fuel injection, at position P3 (at or near the inlet valve 24), at position P4 (at or near the outlet valve 26) to detect a start or an end of engine valve actuation or valve train instability, at position P5 (at or near a cam phaser 70A) to detect actuation of a two-step cam or a shift of the cam phaser 70A, at position P6 to detect an air/fuel ratio imbalance or a misfire, at position P7 (at or near a fuel rail 82) to detect fuel rail dynamics, or at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54. The acoustic emission sensor 15 could be mounted in many other locations on the engine assembly and could be used to detect many other engine events not listed here. The acoustic emission sensor 15 is capable of detecting high frequency emissions, such as but not limited to emissions with frequency components greater than or equal to 30 kHz. Acoustic emissions in this high frequency range are distinct from acoustic emissions of normal cylinder resonance, which are in the 5 to 15 kHz range. Thus, acoustic emissions in this high frequency range may be indicative of an unexpected engine event.” (¶0032).
Therefore Zahdeh explicitly teaches all the elements of Claim 11, including detecting the states of various engine components (incl. a dual mass flywheel) based on detected/analyzed acoustic sounds that are acquired while a vehicle on which the engine is installed, is driven.  Zahdeh does not explicitly teach that the disclosed dual-mass flywheel is a “torsional vibration damper”, or that the engine is “gasoline powered”; as-claimed.
However, Yun discloses “The present disclosure relates to a dual mass flywheel (DMF) technology, and more particularly, to a method and device for protecting a DMF of a vehicle which enables an engine to start by applying a logic for preventing damage to the DMF.” (¶0002) and “The vibration and noise from a vehicle drive system cause the entire vehicle to vibrate as irregular variation of torque produced from an engine is transmitted to the drive system. To reduce the vibration and noise in the drive system, a DMF system is applied to minimize the variation of the torque produced from the engine that is transmitted to the drive system. More specifically, a flywheel is mounted between the engine and a transmission to avoid any torsional vibration from a crankshaft of the engine. Recently, application of the DMF, which has a wider damping range than a single mass flywheel, has been increased to improve damping noise, vibration, and harshness (NVH). The dual mass flywheel can be classified into a first flywheel and a second flywheel. The first flywheel is fixed to the crankshaft, and the second flywheel is connected to the transmission via a clutch. Accordingly, when torque from the crankshaft is transmitted to the first flywheel, a damping means is subjected to tension and compression due to the relative difference in rotational speed between the first flywheel and the second flywheel, thereby causing damping torsional vibration, etc. The dual mass flywheel may be damaged when there is a lack of gear shifting skills with manual gear cars, which may cause an abnormal noise like "click click" while the engine is idling and lead to operability problems, resulting in additional expenses incurred in replacing parts.” (¶0004-0007).  Therefore Yun establishes that a person of ordinary skill in the art at the time of applicant’s filing would consider a “dual mass flywheel” to be a specific/known device for advantageously damping torsional vibrations between the engine and the drivetrain, i.e. a “torsional vibration damper”.  As a result, the disclosed dual mass flywheel (Zahdeh) inherently provides “torsional vibration damping”.
Torsten discloses “In the design of an internal combustion engine - such as a direct injection spark-ignition gasoline engine or, in particular, a diesel engine - the minimization of noise emissions plays an increasingly important role. The engine noise is typically caused by combustion noise and noise from the injector. A reliable and reproducible quantitative analysis of engine noise is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization. This goal is not achieved to a satisfactory extent by the previously known analysis methods for engine noise. In particular, no adequate description is known for the impulse-like components of the combustion noise that characterize the human auditory impression, especially in diesel engines ("knocking").” (¶0002)
Therefore Torsten teaches that reliable and reproducible detection and analysis of engine noise in engines configured to combust either gasoline or diesel fuels is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include wherein the method/apparatus is applied to an engine configured to combust “gasoline” fuel in order to be able to improve the design of both gasoline and diesel combustion engines in a targeted manner with regard to noise minimization.

Regarding Claim 12, the combination of Zahdeh and Torsten teach all the elements of Claim 11 as indicated above.  Zahdeh further teaches: wherein analyzing an image of the structure born sound comprises analyzing an amplitude (power value) of a sensor signal (acoustic sensor 15) at a specified frequency (bandpass filter range; see at least ¶0048-0049; “Next, in block 222, the respective power value of the one or more frequency components within the band pass filter range is then determined….In block 224, the power value is then compared to the reference value associated with the baseline engine cycle to determine if the difference is greater than a predetermined difference. With reference to FIG. 7, for example, the plot 300 is the reference power value, and the plot 308 is the power value of the filtered frequency components of block 222. The difference between the power value determined in block 222 and the reference value determined in block 202 is determined.”).

Regarding Claim 13, the combination of Zahdeh and Torsten teach all the elements of Claim 11 as indicated above.  Zahdeh teaches analyzing an image of the structure borne sound but does not explicitly teach wherein analyzing an image of the structure born sound comprises performing a frequency modulation analysis.
Torsten teaches: analyzing an image of the structure born sound comprises performing a frequency modulation analysis (¶0007-0008; “In particular, the modulation frequency spectra allow impulse-like components of the engine noise to emerge strongly, so that these can be determined quantitatively and further processing steps--such as a cause analysis--become accessible.”) in order to “allow an objective
description of the perceived impulse component of the engine noise and thus also a prediction of the noise assessment by a customer….. to identify the main responsible components and the causes (sources and propagation paths) of the impulse-like noise components.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include analyzing an image of the structure born sound comprises performing a frequency modulation analysis in order to “allow an objective
description of the perceived impulse component of the engine noise and thus also a prediction of the noise assessment by a customer….. to identify the main responsible components and the causes (sources and propagation paths) of the impulse-like noise components.”.


Regarding Claim 18, Regarding Claim 11, Zahdeh teaches: A method (See Fig. 3, and Title: “System and Method for detecting engine events with an acoustic sensor”) for determining the state of a dual mass flywheel (Fig. 1-2, item 54; ¶0025 “The flywheel 54 may be a dual-mass flywheel.”; See below explanation that within the art, a dual mass flywheel is considered to be a device that performs torsional vibration damping) of a vehicle (¶0008; “FIG. 1 is a schematic plan view of a portion of a vehicle including an engine assembly and a system for detecting engine events”), the method comprising: using a sensor (¶0046; “In block 210, the controller 72 receives the sensor signal from the acoustic emission sensor 15.”) to determine an injection amount (¶0049; “For example, the controller 72 provides a control signal to adjust one or more of the engine components, such as the inlet valves 24, the outlet valves 26, the cam phaser 70A, the fuel injectors 80, the throttle 32, etc., depending on the specific engine event.”; and “at position P6 to detect an air/fuel ratio imbalance or a misfire” and “at position P2 (at or near a fuel injector 80) to detect a start or an end of fuel injection” ¶0032.  In other words, the acoustic sensor signal may be used to detect fuel amount control related events such as air/fuel ratio imbalance, misfiring cylinders, start/end of fuel injection, and responsive to such events the controller 72 is configured to provide an adjusted control signal to the engine component(s) that affect the event, e.g. adjusting fuel injection amount by adjusting air/fuel ratio and/or start/end timing of fuel injector operation.) of a engine (Fig. 1, engine assembly 11); while the vehicle is being driven at a predetermined operating point (Fig. 3, and ¶0051; “Thus, by utilizing an acoustic emission sensor and analyzing the signal from the sensor is as disclosed herein, the engine assembly 11 can be monitored and controlled to operate according to preferred, predetermined operating parameters. The monitoring and controlling can occur during operation of the vehicle 10 while it is being driven (onboard diagnostics), and/or can occur during diagnostic testing of the engine assembly 11 in a lab or repair setting.”), detecting structure- borne sound waves using the sensor (Fig. 3, see at least block 210; ¶0046+); analyzing an image (¶0011; “FIG. 4+ is a plot of frequency in kilohertz (kHz) versus engine crank angle in degrees for a signal of the acoustic emission sensor of FIG. 1 as collected over an engine cycle of the engine assembly of FIG. 1 with the value of the power spectral density in decibels (dB) per unit of frequency (Hz) of each frequency indicated by shading.”) of the structure-borne sound to diagnose a failure state (¶0022; “Abnormal engine events can produce acoustic emissions different than acoustic emissions typically produced under a normal (i.e., baseline) engine cycle.” And ¶0032 “The acoustic emission sensor 15 could be mounted…at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54”)  of the dual mass flywheel (Fig. 1-2, item 54).
Zahdeh further teaches: “the acoustic emission sensor 15 could be mounted at position P2 (at or near a fuel injector 80) to detect a start or an end of fuel injection, at position P3 (at or near the inlet valve 24), at position P4 (at or near the outlet valve 26) to detect a start or an end of engine valve actuation or valve train instability, at position P5 (at or near a cam phaser 70A) to detect actuation of a two-step cam or a shift of the cam phaser 70A, at position P6 to detect an air/fuel ratio imbalance or a misfire, at position P7 (at or near a fuel rail 82) to detect fuel rail dynamics, or at position P8 (at or near a flywheel, 54 such as a dual-mass flywheel) to detect a dual-mass flywheel event, such as a release of stored energy in the flywheel 54. The acoustic emission sensor 15 could be mounted in many other locations on the engine assembly and could be used to detect many other engine events not listed here. The acoustic emission sensor 15 is capable of detecting high frequency emissions, such as but not limited to emissions with frequency components greater than or equal to 30 kHz. Acoustic emissions in this high frequency range are distinct from acoustic emissions of normal cylinder resonance, which are in the 5 to 15 kHz range. Thus, acoustic emissions in this high frequency range may be indicative of an unexpected engine event.” (¶0032).
Therefore Zahdeh explicitly teaches all the elements of Claim 11, including detecting the states of various engine components (incl. a dual mass flywheel) based on detected/analyzed acoustic sounds that are acquired while a vehicle on which the engine is installed, is driven.  Zahdeh does not explicitly teach that the disclosed dual-mass flywheel is a “torsional vibration damper”, or that the engine is “gasoline powered”; as-claimed.
However, Yun discloses “The present disclosure relates to a dual mass flywheel (DMF) technology, and more particularly, to a method and device for protecting a DMF of a vehicle which enables an engine to start by applying a logic for preventing damage to the DMF.” (¶0002) and “The vibration and noise from a vehicle drive system cause the entire vehicle to vibrate as irregular variation of torque produced from an engine is transmitted to the drive system. To reduce the vibration and noise in the drive system, a DMF system is applied to minimize the variation of the torque produced from the engine that is transmitted to the drive system. More specifically, a flywheel is mounted between the engine and a transmission to avoid any torsional vibration from a crankshaft of the engine. Recently, application of the DMF, which has a wider damping range than a single mass flywheel, has been increased to improve damping noise, vibration, and harshness (NVH). The dual mass flywheel can be classified into a first flywheel and a second flywheel. The first flywheel is fixed to the crankshaft, and the second flywheel is connected to the transmission via a clutch. Accordingly, when torque from the crankshaft is transmitted to the first flywheel, a damping means is subjected to tension and compression due to the relative difference in rotational speed between the first flywheel and the second flywheel, thereby causing damping torsional vibration, etc. The dual mass flywheel may be damaged when there is a lack of gear shifting skills with manual gear cars, which may cause an abnormal noise like "click click" while the engine is idling and lead to operability problems, resulting in additional expenses incurred in replacing parts.” (¶0004-0007).  Therefore Yun establishes that a person of ordinary skill in the art at the time of applicant’s filing would consider a “dual mass flywheel” to be a specific/known device for advantageously damping torsional vibrations between the engine and the drivetrain, i.e. a “torsional vibration damper”.  As a result, the disclosed dual mass flywheel (Zahdeh) inherently provides “torsional vibration damping”.
Torsten discloses “In the design of an internal combustion engine - such as a direct injection spark-ignition gasoline engine or, in particular, a diesel engine - the minimization of noise emissions plays an increasingly important role. The engine noise is typically caused by combustion noise and noise from the injector. A reliable and reproducible quantitative analysis of engine noise is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization. This goal is not achieved to a satisfactory extent by the previously known analysis methods for engine noise. In particular, no adequate description is known for the impulse-like components of the combustion noise that characterize the human auditory impression, especially in diesel engines ("knocking").” (¶0002)
Therefore Torsten teaches that reliable and reproducible detection and analysis of engine noise in engines configured to combust either gasoline or diesel fuels is important in order to be able to improve the design of combustion engines in a targeted manner with regard to noise minimization.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of Torsten to include wherein the method/apparatus is applied to an engine configured to combust “gasoline” fuel in order to be able to improve the design of both gasoline and diesel combustion engines in a targeted manner with regard to noise minimization.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zahdeh et al. (U.S. 2016/0370255A1) in view of Yun et al. (U.S. 2016/0153520A1) in further view of Torsten (EP146277A1) in further view of Movlazada (U.S. 2013/0283967A1). Note: Claims 19-20 appear to be exact duplicates of Claims 15-16, respectively.

Regarding Claims 15-17 and 19-20, the combination of Zahdeh and Torsten teach all the elements of Claim 11 as indicated above.  Zahdeh further discloses “Under the method 200, the acoustic emission sensor 15 can be used to monitor the engine operating parameters with respect to one or more engine components to determine whether the engine assembly 11 is operating according to predetermined operating parameters in order to meet predetermined efficiency or other requirements. More specifically, the sensed acoustic emissions can be compared to a predetermined and expected acoustic emissions signature as described herein to determine whether the engine assembly 11 is operating according to the predetermined operating parameters. If it is determined that the engine assembly 11 is not operating according to the predetermined operating parameters, the specific engine event occurring that is causing the acoustic emissions to differ from the expected, predetermined acoustic emissions can be identified, and the appropriate engine components and/or engine operating parameters can be adjusted so that the engine assembly 11 operates according to the predetermined operating parameters.” (¶0030) and “The acoustic emission sensor 15 could be mounted in many other locations on the engine assembly and could be used to detect many other engine events not listed here…..Accordingly, a single emission sensor 15 located anywhere on or in a metal portion of the engine assembly 11 can be used to detect any of these events or any other engine event with a unique acoustic signature.” (¶0032).  In other words, Zahdeh contemplates detecting specific dual mass flywheel abnormal events (See ¶0032; “detect a dual mass flywheel event” and ¶0022 “The vehicle 10 includes a system 13 (shown in FIG. 1) that can be used to identify abnormalities in the operation of the engine assembly 11, and make adjustments to correct for the abnormalities. More specifically, the system 13 for detecting engine events includes the engine assembly 11 with an acoustic emission sensor 15 mounted on the engine assembly 11 in any of various locations as described herein.”) based on analyzing signals from the acoustic sensor 15.  However, Zahdeh does not explicitly disclose the specific possible failure modes of torsional vibration dampers (e.g. dual-mass flywheels) recited in Claims 15-17 and 19-20.
Movlazada discloses “The invention further relates to a damping device or a torque transmission device, in particular for a drive train or a motor vehicle; for example, a centrifugal pendulum, a torque converter, a clutch, a fluid coupling, a clutch assembly, a damper, a torsional vibration damper, a turbine damper, a pump damper, a dual mass converter, or a dual mass flywheel, or combinations thereof; wherein the damping device or the torque transmission device has a centrifugal pendulum mechanism according to the invention.” (¶0017) and “Further, the use of rubber elements is hard to calculate with regards to tolerance under the impact of force with regards to aspects of thermal expansion and deformation. Here, reliability and lifespan of rubber elements are problematic in an oily environment. Further, rubber elements fail to prevent any impacting of pendulum weights adjacent in the circumferential direction, but they prevent it only between pendulum weights and the pendulum weight carrier. Furthermore, the terminals can only be used to a limited extent in centrifugal pendulums with a trapeze arrangement of the pendulum weights.” (¶0005) and “By the facial, arc-shaped configuration of the pendulum weights, jamming pendulum weights can be essentially excluded, however here the noise development is even greater because the sides of the pendulum weights facing each other contact each other independent from any deflection of the pendulum weights, i.e., repeatedly impact each other when the operating conditions change.” (¶0006) and “In order to guide the pendulum weights 22 at/in the pendulum weight carrier 10, both the pendulum weight carrier 10 and the pendulum weights 22 preferably comprise oppositely curved guide paths 130, 230, in which guide elements 30 guide the pendulum weights 22 articulate at the pendulum weight carrier 10 depending on a rotation of the pendulum weight carrier 10 about a rotary axis S….The guide element 30 may be embodied, e.g., as a rolling element 30, a cylinder roll 30, a glide element 30, a rivet 30, or a pin 30.” (¶0036).  
Therefore Movlazada discloses that dual-mass flywheels (i.e. a torsional damping device) may be conventionally configured with “rubber” elements that are prone to failure; “rolling” elements and/or pendulum weights (i.e. elements susceptible to an undesirable “jamming” phenomenon.  Therefore persons ordinary skill in the art at the time of applicant’s filing were aware of possible failure(s) of dual-mass flywheels (i.e. torsional vibration dampers) attributed to failures/abnormalities of any/all of the individual elements of dual-mass flywheels.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for broadly detecting dual-mass flywheel (DMF) abnormal events (i.e. a range of DMF component specific failure modes) based on acoustic noise of Zahdeh to incorporate the teachings of Movlazada to include wherein the contemplated failure state(s) of the torsional vibration damper include torn rubber, a missing roller, and/or a jamming material in order to prioritize the method of abnormal event detection towards specific DMF component failure modes already known to persons of ordinary skill in the DMF art.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zahdeh et al. (U.S. 2016/0370255A1) in view of Yun et al. (U.S. 2016/0153520A1) in further view of Torsten (EP146277A1).in further view of DiMaggio et al. (U.S. 2003/0028332A1).
Regarding Claim 14, the combination of Zahdeh and Torsten teaches all the elements of Claim 11 as indicated above but does not explicitly teach: wherein analyzing an image of the structure born sound comprises performing a sideband analysis
DiMaggio discloses “Vibration and tachometer measurements are used to assess the health of rotating equipment to compute and store two sided cepstrum parameters used to compare the engine performance to a class of engines for determining out-of-family performance indicating the healthy or defective nature of the engine under test.” (Abstract) and “An object of the invention is to provide a test method for rotating machinery.” (¶0011) and “In many cases of machinery analysis, fault development appears in the frequency spectrum as a family of harmonics or sidebands that are spaced at multiples of the fundamental frequency of the disturbance induced by the defect.” (¶0059).  In other words, DiMaggio teaches that fault development in rotating machinery that is attributed to component defects appears in “sidebands” within the frequency spectrum of a rotating machinery noise signal.  Therefore DiMaggio teaches: analyzing an image of the structure born sound comprises performing a sideband analysis (A “sideband analysis” of a frequency spectrum was known in the prior art to determine the origin of defect(s) in rotating machinery.)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method/apparatus for detecting engine events based on acoustic noise of Zahdeh to incorporate the teachings of DiMaggio to include analyzing an image of the structure born sound comprises performing a sideband analysis in order to determine the origin of defect(s) in rotating machinery.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koch et al. (U.S. 2015/0135810A1) discloses “A method is provided for avoiding incorrect combustion misfire fault detection in an internal combustion engine in a motor vehicle with a dual mass flywheel…When the irregular running threshold value is exceeded, a combustion misfire is detected, wherein the frequency of detected combustion misfiring, for example at a specific number of crank shaft revolutions, is detected. When a defined frequency threshold is exceeded, a combustion misfire fault detection is activated. When a dual mass flywheel bounce is detected with the simultaneous detection of combustion misfiring, the injection of at least one cylinder is reduced or switched off for a predefined frequency or for a predefined time..” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747